242 Kan. 803 (1988)
751 P.2d 1041
STATE OF KANSAS, Appellee,
v.
GREG KIRBY, Appellant.
No. 60,132
Supreme Court of Kansas.
Opinion filed March 25, 1988.
Lucille Marino, assistant appellate defender, argued the cause, and Benjamin C. Wood, chief appellate defender, was with her on the brief for the appellant.
Eric S. Rosen, assistant district attorney, argued the cause, and Robert T. Stephan, attorney general, and Gene M. Olander, district attorney, were with him on the brief for the appellee.
The opinion of the court was delivered by
MILLER, J.:
Greg Kirby appeals following his convictions at a bench trial in Shawnee County District Court of burglary, K.S.A. 21-3715, and theft, K.S.A. 1987 Supp. 21-3701. In a published opinion by Briscoe, J., a unanimous panel of the Court of Appeals affirmed. State v. Kirby, 12 Kan. App. 2d 346, 744 P.2d 146 (1987). We granted review.
Upon careful consideration, we adopt the opinion of the Court of Appeals and affirm both the trial court and the Court of Appeals.